Citation Nr: 0628866	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertensive vascular disease. 


FINDINGS OF FACT

1.  The competent, probative medical evidence does not 
indicate the veteran's diagnosed hypertension is proximately 
due to or the result of his service-connected diabetes 
mellitus.

2.  The competent, probative medical evidence indicates the 
veteran's service-connected diabetes mellitus aggravated his 
hypertension such that there was a definite, permanent 
increase in the cardiac disability. 


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  The criteria for secondary service connection for the 
definite, permanent increase in the veteran's hypertension 
caused by his service-connected diabetes mellitus are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, June 2002, 
and June 2004; a rating decision in August 2002; and a 
statement of the case in December 2003. These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Secondary Service Connection Claim

The veteran served in a U.S. Marine Corps reconnaissance unit 
in the Republic of Vietnam.  He has been granted service 
connection for diabetes mellitus.  He contends that he has 
hypertension as a result of diabetes mellitus. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Secondary service connection may be granted 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Service medical records are silent for any complaint, 
examination, or treatment for hypertension.  Records of VA 
hospitalization for an unrelated diagnostic procedure in 
April 1987 also contain blood pressure reading results 
considered normal. 

In September 1994, the veteran received emergency treatment 
at a private hospital for another unrelated condition.  
However, the records show the veteran had a history of 
hypertension and that he was taking medication for that 
disease.  In a November 1994 treatment note, the veteran's 
primary physician confirmed the hypertension diagnosis and 
the prescribed medication.  In April 1995, the same physician 
noted that the veteran's hypertension was essential; i.e., 
without an obvious external exciting cause.  Dorland's 
Illustrated Medical Dictionary 581 (28th Ed., 1994).  

Private treatment records from 1995 through May 2002 showed 
continued high blood pressure measurements and a single 
prescribed medication for hypertension.  In May 1997, a VA 
physician noted that the veteran's hypertension was not well 
controlled and recommended the veteran see his private 
physician for possible medication adjustments.  

In May 2002, a private metabolic disease specialist stated 
the veteran had been diagnosed with diabetes mellitus two 
months earlier.  He noted the veteran's hypertension was mild 
and was being maintained by the medication.  A single blood 
pressure measurement was 170/82 mm Hg.  However, in January 
2004, the veteran's private physician noted the veteran 
reported his systolic blood pressure was greater than 190 mm 
Hg every day and that he was taking two pills a day.  The 
physician also noted that the veteran had missed an 
appointment in August 2003.  He measured the veteran's blood 
pressure as 180/ 90 mm Hg and characterized his hypertension 
as "urgent."  In August 2004, the veteran consulted a 
private specialist for management of difficult-to-control 
blood pressure.  She noted the veteran's hypertension was 
moderate to severe and recommended maximizing some 
medications and changing some to a different class.  

In a July 2004 letter, another specialist stated that he 
reviewed the veteran's medical history records from 1997 to 
2004.  He noted that the veteran's hypertension developed 
following diabetes and provided a medical explanation of why 
diabetes and hypertension are related.  He stated that the 
veteran's primary disorder was diabetes and that the 
veteran's hypertension was "in all reasonable probability" 
secondary to diabetes. 

In January 2005, a VA examiner also noted a review of 
electronic records including an unspecified private 
physician's letter.  He noted the sequence of diagnoses of 
hypertension and diabetes and that the veteran was now taking 
three hypertension medications.  He measured blood pressure 
as 180/90 and 178/84 mm Hg.  He concluded that the veteran 
had essential hypertension that was diagnosed six years prior 
to diabetes but was exacerbated by diabetes since 2002.   

Service connection for hypertension as secondary to diabetes 
is not warranted.  The veteran was diagnosed and treated for 
hypertension before September 1994 and not diagnosed with 
diabetes until March 2002, more than seven years later.  
There was no medical evidence to suggest that the veteran had 
undetected diabetes for any significant time.  The veteran's 
private physician and a VA physician both classified the 
veteran's hypertension as essential.  The private specialist 
who stated that hypertension was secondary to diabetes 
misstated the sequence of diagnoses and, thus, his opinion 
lacks probative value. 

While the competent, probative evidence indicates the 
veteran's hypertension was not the result of his service-
connected diabetes mellitus, service connection may also be 
awarded for the increase in severity of a second disability 
that is attributable to a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Here, although the 
metabolic disease specialist in 2002 noted that hypertension 
was mild at that time, medical reports in 2004 showed that 
the veteran's hypertension was characterized as "urgent" 
and poorly controlled.  Medications had been increased and 
another specialist's care was needed to review the treatment 
regimen.  The July 2004 specialist's letter provided a 
compelling explanation of the interrelationship of the two 
diseases, and a VA examiner noted that hypertension was 
exacerbated by diabetes.  Accordingly, service connection is 
warranted for this increase in severity.


ORDER

Service connection for hypertension, by reason of aggravation 
by service-connected diabetes mellitus, is granted. 



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


